09-2740-ag
          Cai v. Holder
                                                                                                BIA
                                                                                           Morace, IJ
                                                                                        A093 397 340
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED ON OR
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1
     AND THIS COURT ’S LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER ”). A PARTY CITING A SUM MARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL .


 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 16 th day of February, two thousand ten.
 5
 6        PRESENT:
 7                 JOHN M. WALKER, JR.,
 8                 BARRINGTON D. PARKER,
 9                 REENA RAGGI,
10                          Circuit Judges.
11        _____________________________________
12
13        YOU MING CAI,
14                 Petitioner,
15
16                        v.                                          09-2740-ag
17                                                                    NAC
18        ERIC H. HOLDER, JR., UNITED STATES
19        ATTORNEY GENERAL,
20                 Respondent.
21        _______________________________________
22
23        FOR PETITIONER:                  Yu Zhang, Law Offices of Fuhao Yang,
24                                         PLLC, New York, New York.
25
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General; Melissa Neiman-Kelting,
3                            Senior Litigation Counsel; Jason
4                            Wisecup, Trial Attorney, Office of
5                            Immigration Litigation, United States
6                            Department of Justice, Washington,
7                            D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       You Ming Cai, a native and citizen of the People’s

14   Republic of China, seeks review of a May 29, 2009 order of

15   the BIA, affirming the November 6, 2007 decision of

16   Immigration Judge (“IJ”) Phillip L. Morace, which denied his

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re You

19   Ming Cai, No. A093 397 340 (B.I.A. May 29, 2009), aff’g No.

20   A093 397 340 (Immig. Ct. N.Y. City Nov. 6, 2007).     We assume

21   the parties’ familiarity with the underlying facts and

22   procedural history in this case.

23       Under the circumstances of this case, we review both the

24   IJ’s and the BIA’s opinions.   Zaman v. Mukasey, 514 F.3d

25   233, 237 (2d Cir. 2008).   The applicable standards of review

26   are well-established.   See 8 U.S.C. § 1252(b)(4)(B);



                                    2
1    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008);

2    Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d

3    Cir. 2007).

4        Substantial evidence supports the agency’s denial of

5    Cai’s application for relief.        Although Cai argues that the

6    agency erred in finding that the economic harm he suffered

7    did not rise to the level of persecution, the IJ reasonably

8    found that the 5,300 RMB fine did not endanger Cai’s well-

9    being, and noted that Cai remained in China for a number of

10   years even after he was fined.        Indeed, Cai paid the fine in

11   1992, and left China fourteen years later in 2006.

12   Likewise, the BIA acknowledged Cai’s testimony that he was

13   compelled to borrow money to pay the fines, and that as a

14   result of his debt his life was “very hard,” but reasonably

15   found that he did not demonstrate eligibility for asylum

16   because he did not establish economic deprivation so severe

17   so as to “constitute a threat to his life or freedom.”        See

18   Matter of T-Z-, 24 I. & N. Dec. 163, 170-71 (BIA 2007).

19       Furthermore, the BIA reasonably found that absent

20   “corroborative evidence supporting [Cai]’s claim as to his

21   yearly income, or any other information regarding the

22   family’s finances in China, their net worth, their


                                      3
1    resources, and their ability to find other work to meet the

2    additional financial burden” it could not conclude that the

3    IJ erred in finding that Cai did not suffer economic

4    persecution.   See Guan Shan Liao v. U.S. Dep’t of Justice,

5    293 F.3d 61, 70 (2d Cir. 2002).   Insofar as the agency

6    reasonably found that Cai did not suffer past persecution,

7    and Cai does not challenge the agency’s finding that he did

8    not establish a well-founded fear of future persecution, the

9    agency did not err in denying his application for asylum.

10   See 8 U.S.C. § 1101(a)(42).

11       With respect to Cai’s challenge to the agency’s denial

12   of his application for withholding of removal and CAT

13   relief, he fails to address the actual basis of the agency’s

14   denial of that relief.   Rather, he makes new allegations and

15   discusses evidence that is not part of the administrative

16   record.   Accordingly, we decline to consider his arguments.

17   See 8 U.S.C. § 1252(b)(4)(A); Lin Zhong v. U.S. Dep’t of

18   Justice, 480 F.3d 104, 122 (2d Cir. 2007) (noting we are

19   usually unable to review issues unexhausted before the BIA);

20   see also Xiao Xing Ni v. Gonzales, 494 F.3d 260, 269-70 (2d

21   Cir. 2007) (declining to remand on the strength of evidence

22   that was not in the record before the BIA).


                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    5